 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAMARCUS V. ARMSTRONG,                             No. 2:18-CV-1999-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    JOE A. LIZARRAGA,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of
18   habeas corpus pursuant to 28 U.S.C. § 2254. Pursuant to the written consent of all parties (ECF
19   Nos. 10 and 11), this case is before the undersigned as the presiding judge for all purposes,
20   including entry of final judgment. See 28 U.S.C. § 636(c). Pending before the court is
21   petitioner’s motion (ECF No. 14) for a stay-and-abeyance order to allow petitioner to return to
22   state court to exhaust additional claims not raised in the current habeas petition.
23                  The district court is not required to sua sponte consider stay and abeyance in the
24   absence of a request from the petitioner, see Robbins v. Carey, 481 F.3d 1143, 1148 (9th Cir.
25   2007), or to inform the petitioner that stay and abeyance may be available, see Brambles v.
26   Duncan, 412 F.3d 1066, 1070-71 (9th Cir. 2005). When a stay-and-abeyance motion is filed,
27   there are two approaches for analyzing the motion, depending on whether the petition is mixed
28   or fully exhausted. See Jackson v. Roe, 425 F.3d 654, 661 (9th Cir. 2005). If the petitioner
                                                     1
 1   seeks a stay-and-abeyance order as to a mixed petition containing both exhausted and

 2   unexhausted claims, the request is analyzed under the standard announced by the Supreme

 3   Court in Rhines v. Weber, 544 U.S. 269 (2005). See Jackson, 425 F.3d at 661. If, however, the

 4   petition currently on file is fully exhausted, and what petitioner seeks is a stay-and-abeyance

 5   order to exhaust claims not raised in the current federal petition, the approach set out in Kelly v.

 6   Small, 315 F.3d 1063 (9th Cir. 2003), overruled on other grounds by Robbins, 481 F.3d 1143,

 7   applies. See Jackson, 425 F.3d at 661; see also King v. Ryan, 564 F.3d 1133 (discussing types

 8   of stay-and-abeyance procedures).

 9                  Under Rhines, as a threshold condition for this court to exercise its discretion to

10   issue a stay-and-abeyance order as to mixed petitions, the court must determine that there was

11   good cause for failing to exhaust claims before raising them in the federal case. See Rhines v.

12   Weber, 544 U.S. at 277. If there is good cause for petitioner’s failure to exhaust, it may be an

13   abuse of discretion to deny stay and abeyance where there is no indication of intentional dilatory

14   litigation tactics. See id. at 278. Stay and abeyance is not appropriate where the unexhausted

15   claim is plainly meritless. See id. at 277. If a stay-and-abeyance order is issued with respect to

16   a mixed petition, the district court may employ a three-step procedure which involves: (1) the

17   dismissal of unexhausted claims from the original petition; (2) a stay of the remaining claims

18   pending exhaustion; and (3) amendment of the original petition to add newly exhausted claims

19   that then relate back to the original petition. See Calderon v. United States Dist. Ct. (Taylor),

20   134 F.3d 981, 986-88 (9th Cir. 1998).
21                  Under Kelly, the district court is required to “. . . consider the option of holding

22   the exhausted petition in abeyance so that the petitioner would be able to exhaust his claims in

23   state court before attempting to amend his federal petition to include the newly exhausted

24   claims.” Jackson, 425 F.3d at 661 (citing Kelly, 315 F.3d at 1070). Whether to exercise this

25   option is within the discretion of the district court. See Kelly, 315 F.3d at 1070. However, the

26   Ninth Circuit has recognized the “. . . clear appropriateness of a stay when valid claims would
27   otherwise be forfeited.” Id. Moreover, a stay under such circumstances promotes comity by

28   deferring the exercise of federal jurisdiction until after the state court has ruled. See id.
                                                         2
 1                  In this case, petitioner’s current federal petition contains two fully-exhausted

 2   claims. See e.g. ECF No. 1. In his stay-and-abeyance motion, petitioner seeks a stay of six to

 3   eight months to allow him to return to state court to exhaust “(7) I.A.C. claim’s [sic] and other

 4   claims he believes pertains [sic] to the case.” ECF No. 14, pg. 1. Petitioner does not describe

 5   these claims in any more detail or provide the court with any indication of the nature of or

 6   factual bases for these new unexhausted claims.

 7                  Because the current petition is fully exhausted, the Rhines procedure does not

 8   apply and this court analyzes petitioner’s motion under Kelly. Because petitioner has not

 9   described the nature of the new claims, he has not demonstrated the new claims would relate

10   back to the claims presented in the current petition. See King, 564 F.3d at 1141-42. Thus,

11   petitioner has failed to show that a discretionary stay under Kelly is necessary to preserve

12   otherwise valid claims. See Kelly, 315 F.3d at 1070. Indeed, absent any description of the

13   nature of the unexhausted claims petitioner seeks to add to this case upon state court

14   exhaustion, the court is unable to assess the validity of the new claims.

15                  Petitoner’s motion for a stay-and-abeyance order is denied. The merits of

16   petitioner’s petition will be addressed separately.

17                  Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for a stay-

18   and-abeyance order (ECF No. 14) is denied.

19

20
21   Dated: June 12, 2019
22                                                             ____________________________________
                                                               DENNIS M. COTA
23                                                             UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                           3
